Citation Nr: 1546092	
Decision Date: 10/30/15    Archive Date: 11/10/15

DOCKET NO.  11-04 673	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for major depressive disorder and anxiety disorder, not otherwise specified (NOS).

2.  Entitlement to an initial compensable rating for De Quervain's tenosynovitis, right wrist.  

3.  Entitlement to an initial compensable rating for De Quervain's tenosynovitis, left wrist.  

4.  Entitlement to a total rating for compensation based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	American Legion 

ATTORNEY FOR THE BOARD

K. Archer, Associate Counsel


INTRODUCTION

The Veteran had active duty service from August 2004 to October 2009. 

This matter comes before the Board of Veterans' Appeals on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, which, in part, granted service connection for major depressive and anxiety disorders, and assigned a 30 percent disability rating; and granted service connection for De Quervain's tenosynovitis, bilateral wrist, and assigned a noncompensable disability rating.  These decisions were all made effective October 27, 2009.  Jurisdiction of the claims was transferred to the Wichita, Kansas RO.  

In on October 2010 rating decision, the RO proposed to sever service connection for De Quervain's tenosynovitis.  In a January 2011 rating decision, the RO severed service connection for De Quervain's tenosynovitis, left wrist, effective February 1, 2011.  

The issues of entitlement to an initial rating in excess of 30 percent for major depressive disorder and anxiety disorder, NOS; and entitlement to a compensable rating for De Quervain's tenosynovitis, right wrist are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

During the pendency of the appeal for the claim of entitlement to an initial compensable evaluation for De Quervain's tenosynovitis, left wrist, the RO severed service connection for De Quervain's tenosynovitis, left wrist, effective February 1, 2011 on the basis of CUE.


CONCLUSION OF LAW

Entitlement to an initial compensable rating for De Quervain's tenosynovitis, left wrist is legally prohibited, as retroactive increases and additional benefits may not be awarded after service connection has been severed.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. § 3.400(o)(1) (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

While the appeal was pending, the RO severed service connection for De Quervain's tenosynovitis, left wrist pursuant to a January 2011 rating decision, effective February 1, 2011.  The Veteran did not appeal the severance.

Under the provisions of 38 C.F.R. § 3.400(o)(1), an increased or retroactive benefit cannot be awarded after service connection has been severed.  Accordingly, an increased rating for the left wrist disability is precluded as a matter of law.

The Board has considered the applicability of the Veterans Claims Assistance Act (VCAA) of 2000.  However, the VCAA is not applicable when no additional information or evidence could be obtained to substantiate the claim.  See Wensch v. Principi, 15 Vet. App. 362, 368 (2001).   As there is no legal basis for the benefit sought, the Board finds that the VCAA is not applicable in this case.


ORDER

The issue of entitlement to an initial compensable rating for De Quervain's tenosynovitis, left wrist is dismissed. 


REMAND

The Veteran has reported a worsening of the service-connected psychiatric disability and De Quervain's tenosynovitis, right wrist.  She is entitled to a new examination.  Snuffer v. Gober, 10 Vet App 400 (1997).

On the most recent VA examination in January 2010, she reported that her right wrist disability did not impact daily activities.  On her February 2011 VA Form 9, she reported that weakness in her wrist reduced her ability to do many tasks without pain.  

In January 2010 the Veteran was assigned a Global Assessment of Functioning (GAF) of 62, which indicates some mild symptomatology.  She reported in April 2010 that her level of anxiety had increased.  Following a mental status examination, she was assigned GAF of 58, which reflects moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to assess the current severity of major depressive and anxiety disorders.  

2.  Schedule the Veteran for a VA examination to assess the current severity of De Quervain's tenosynovitis, right wrist.  

3.  If any benefit remains denied, issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Mark D. Hindin 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


